DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 15-19, 23-29 and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 14 of U.S. Patent No. 10,169,179. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to implement a system to perform the steps of a method. It is well known and commonly done by one of ordinary skill in the art at the time of invention. Also applicant refers to a test image that includes a test result and in U.S. Patent No. 10,169,179 they refer to a test image comprising a test subject. In both applications the specification discloses that test results and test subjects can be the value of a cyclic-redundancy check. Although the terms are different, both sets of claims are referencing the same thing.  All claimed limitation are recited in U.S. Patent No. 10,169,179. Mapping shown below.

16/990,035
10,169,179
15
1
16
2
17
3
18
4
19
5
20
-
21
-
22
-
23
6
24
14

1
26
2
27
3
28
4
29
5
30
-
31
-
32
-
33
6
34
1


Allowable Subject Matter
Claims 20-22 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 15 discloses a system for monitoring integrity of a graphics processing unit (GPU), the system comprising: a GPU engine of the GPU; a central processing unit (CPU) in communication with the GPU; a video memory in communication with the CPU and the GPU; a system memory in communication with the CPU and the GPU; and wherein the CPU is arranged to: determine a known-good result associated with an operation of the GPU, and instruct the GPU engine to generate a test image that includes a test result; and wherein the GPU engine is arranged to: generate the test image including the test result according to the instruction from the CPU, and write the test image including the test result to the video memory; and the CPU is further arranged to: transfer the test image from the video memory to the system memory, compare the known-good result to the test result, and write a result to the system memory indicating failure when the comparison indicates that the test result does not match the known-good result.
	Prior art prior art Hill (US 8,933,934) fails to disclose wherein the test image is
written to a video memory and the known-good result is written to a system memory. Hill discloses

critical data is stored as texture image data. The loaded shader program will use the texture image data
when drawing primitives (see arrow 44). The GPU 34 is instructed to render at least one primitive using
the texture image data into a test area 46 of the GPU RAM (see arrows 48). The IPU 52 applies a cyclic redundancy check (CRC) algorithm (see process block 54) to the test image data to calculate a check value 56. The check value is compared against a predetermined value for the image that is expected in the test area 46. A fault is reported if the calculated check value does not match the predetermined value. Prior art fails to disclose generate the test image including the test result according to the instruction from the CPU, and write the test image including the test result to the video memory; and the CPU is further arranged to: transfer the test image from the video memory to the system memory. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
	Prior art Fisher (US 2005/0276514) discloses an image monitoring method and system in one embodiment of the present invention provides for the monitoring of display inputs and data generated using the display inputs to ensure that critical data will be properly displayed. In the present invention, the image monitoring system uses at least a portion of a rendered pixilated image known as a comparison location and known pixel-based templates of the symbology that can be displayed in the monitoring process to calculate a correlation value. When the correlation value exceeds a predetermined threshold, a match is verified. The templates are pixel-based model shapes based on the desired symbology to be displayed. The symbology can be any alphanumeric character or shape that can be displayed on a display (¶0019). Fisher further discloses wherein correlator 112 comprises a reference memory 202 and correlation memory 204, both of which receives input data location/template data 115. The template data comprising one or more templates can be stored in reference memory 202 and the location information, comprising at least the comparison location, can be stored, along with the 
	Fisher also fails to disclose generate the test image including the test result according to the instruction from the CPU, and write the test image including the test result to the video memory; and the CPU is further arranged to: transfer the test image from the video memory to the system memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHARLES EHNE/Primary Examiner, Art Unit 2113